 Case 19-22715-CMB           Doc 452      Filed 03/25/20 Entered 03/25/20 15:08:53             Desc Main
                                         Document      Page 1 of 2



         IN THE UNITED STATES BANKRUPTCY COURT FOR THE WESTERN DISTRICT OF
                                   PENNSYLVANIA

In re:                                            :
                                                  : Case No. 19-22715-CMB
Vicki Friedman,                                   :
                            Movant(s),           :
v.                                               :
                                                  :
5171 Campbell Land Co.,                           :
Respondent(s).                                    :


     AMENDED NOTICE OF HEARING AND RESPONSE DEADLINE REGARDING MOTION OF
     VICKI FRIEDMAN FOR RELIEF FROM AUTOMATIC STAY (TELEPHONIC PROCEDURE
                            EFFECTIVE MARCH 16, 2020)

TO THE RESPONDENT(S):

         You are hereby notified that the Movant seeks an order affecting your rights or property.

         You are further instructed to file with the Clerk and serve upon the undersigned attorney for Movant a
response to the Motion by no later than April 13, 2020 (i.e., seventeen (17) days after the date of service
below), in accordance with the Federal Rules of Bankruptcy Procedure, the Local Rules of this Court, and the
general procedures of the presiding judge as found on the Court’s webpage at www.pawb.uscourts.gov. If you
fail to timely file and serve a written response, an order granting the relief requested in the Motion may be
entered and the hearing may not be held. Please refer to the calendar posted on the Court’s webpage to verify
if a default order was signed or if the hearing will go forward as scheduled.

You should take this Notice and the Motion to a lawyer at once.

        A telephonic hearing will be held on April 30, 2020, at 1:30 pm. before Judge Carlota M. Bohm. Only
a limited time of ten (10) minutes is being provided on the calendar. No witnesses will be heard. If there is an
issue of fact, an evidentiary hearing will be scheduled by the Court for a later date. Parties or counsel of
record who intend to participate in the hearing shall appear telephonically and shall make arrangements as
directed by Judge Bohm's Modified Telephonic Procedures at http://www.pawb.uscourts.gov/procedures-1 at
least 24 hours in advance.

Date of Service: March 24, 2020
                                                                Respectfully Submitted,

                                                                Vicki Friedman, By her Attorney,

                                                                /s/Ryan M. Flaherty, Esquire

                                                                Ryan M. Flaherty, PA ID# 314552
                                                                Simon & Simon, PC
                                                                707 Grant St. Suite 1200
                                                                Pittsburgh, PA 15219
                                                                724-471-8242
                                                                Date: 3/24/2020
                                                                RyanFlaherty@gosimon.com
Case 19-22715-CMB         Doc 452    Filed 03/25/20 Entered 03/25/20 15:08:53           Desc Main
                                    Document      Page 2 of 2




                                    CERTIFICATE OF SERVICE

I, Marc I. Simon, attorney for plaintiff, certify that the foregoing Plaintiff’s Motion for Relief from
Automatic Stay, and Notice of Hearing was served via electronic mail, and the ECF docket on March 24,
2020 upon the following:
                                             John Deasy, Esquire
                                           JFDeasy@MDWCG.com

                                Debtor 5171 Campbells Land Co., Inc.
                                      Robert O Lampl, Esquire
                                     Email: rol@lampllaw.com

                                             U.S. Trustee
                                 Office of the United States Trustee
                                     Norma Hildenbrand, Esquire
               On Behalf of the United States Trustee Office of the United States Trustee
                               Email: Norma.L.Hildenbrand@usdoj.gov

                                           Creditor Committee
                              Official Committee Of Unsecured Creditors
                                        c/o Kirk B. Burkley, Esq.
                                        Robert S. Bernstein, Esq.
                                 Email: rbernstein@bernsteinlaw.com



                                            Respectfully Submitted,
                                            Vicki Friedman, By her Attorney,


                                            /s/Ryan M. Flaherty, Esquire
                                            Ryan M. Flaherty, PA ID# 314552
                                            Simon & Simon, PC
                                            707 Grant St. Suite 1200
                                            Pittsburgh, PA 15219
                                            724-471-8242
Date: 3/24/2020                             RyanFlaherty@gosimon.com
